The defendant’s contention that the County Court improperly sentenced him upon his violation of a condition of his probation *1039without ordering an updated presentence report is unpreserved for appellate review (see CPL 470.05 [2]; People v Gambichler, 25 AD3d 722, 723 [2006]) and, in any event, without merit (see People v Kuey, 83 NY2d 278, 282 [1994]; cf. People v Pons, 134 AD2d 378, 378-379 [1987]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Skelos, J.P, Angiolillo, Belen, Lott and Roman, JJ., concur.